Citation Nr: 1108838	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-30 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to February 1979.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim to reopen a claim for service connection for an acquired psychiatric disability.  The Veteran disagreed and perfected an appeal.


FINDINGS OF FACT

1.  In an unappealed May 1979 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a psychiatric condition.

2.  Evidence received since the May 1979 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability to include bipolar disorder.


CONCLUSIONS OF LAW

1.  The May 1979 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the May 1979 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran completed Navy boot camp training and was assigned to a command in San Diego, California.  Shortly after her arrival there, her behavior changed to the degree where she was referred to a psychiatric hospital.  A medical board determined, based on a single conversation with a mental health practitioner who treated the Veteran during high school, that the Veteran's condition pre-existed her entry onto active duty military service and found that her condition was not aggravated during military service.  The Veteran's February 1979 discharged was followed by a claim for VA benefits.  That claim was denied based on the medical board's findings that the Veteran's psychiatric disorder was not incurred or aggravated during active duty military service.  The Veteran did not appeal.  She now seeks to reopen her claim.

The Board will address preliminary matters before rendering a decision on the issue on appeal.  The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding the RO's decision. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim]. 

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

This claim involves whether new and material evidence has been submitted.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

In this case, the Veteran was informed of what evidence was needed to establish new and material evidence in the letters dated February 2004 and March 2006.  The letters explained the meaning of the terms "new" and "material," and the Veteran was informed in the March 2006 letter of the basis for the prior denial for service connection.  The Board observes that the RO essentially used language that substantially follows the regulatory language of 38 C.F.R. § 3.156, set forth below.  In any case, as is discussed in detail below, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.

The Veteran was also informed in the notice letters that in order to substantiate her claim for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  The Board observes that the Veteran was never informed of how VA determines a disability rating and an effective date as required by the Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran, however, was not prejudiced by this lack of notice because the issues of disability rating and effective date did not arise since the RO declined to reopen the Veteran's claim. 

The Veteran was further notified in both letters that VA would make reasonable efforts to help her obtain evidence necessary to support her claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on her claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Board notes that the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  The RO has obtained the Veteran's service treatment records to the extent that they exist, private medical records identified by the Veteran and some VA medical records pertaining to the Veteran's claim.  Significantly, the Veteran has received medical examinations pertaining to her service connection claim, including an examination performed in July 2004 and a treatment received in September 2006.  

VA has further assisted the Veteran throughout the course of this appeal by providing her and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The Veteran indicated on her VA Form-9 substantive appeal submitted in September 2007 that she desired to have a hearing before a Veterans Law Judge (VLJ).  Such a hearing was scheduled, however, the Veteran failed to appear.  She subsequently withdrew her request for a hearing in a written submission dated September 2008.

The Board will proceed to the merits of the Veteran's claim.


Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"]. It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As stated above, the Veteran seeks to reopen her claim that her psychiatric disorder was incurred or aggravated during active duty service.  The Board will address the evidence of record at the time of the May 1979 rating decision and the rationale behind the decision, and then discuss the evidence of record submitted since the rating decision.  Preliminarily, the Board finds that the May 1979 rating decision was not appealed by the Veteran.  It is, therefore, a final decision.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

The evidence of record at the time of the May 1979 rating decision included portions of the Veteran's service treatment records that contained records of treatment during the last two months of the Veteran's active duty time when she was treated for a psychiatric disorder, and the results of a Navy medical board.  During her period of treatment in the Navy, the Veteran was diagnosed with schizophrenia.  The Board observes that the Veteran's service treatment records are not complete.  In essence, the records include the results of an interview with a psychiatrist in Kansas City, Missouri, who treated the Veteran between 14 May 1978 and 6 June 1978.  The note indicates that the Veteran was treated for an acute psychotic episode and that drug use was suspected.  The record also includes the results of an interview with the Veteran's parents who revealed the Veteran was treated for psychiatric problems in 1978.  The medical board found that the Veteran's diagnosis was "schizophrenia, chronic, paranoid type," and that the disorder had existed prior to entry into the Navy and had not progressed "at a rate greater than is usual for such disorders and therefore is considered to have neither been incurred in nor to have been aggravated by a period of active duty."  

The May 1979 rating decision indicates that the Veteran's service treatment record was not complete and restated the Navy medical board findings that the Veteran's diagnosed psychiatric disorder "existed prior to service and was not aggravated therein."  

Evidence submitted since the May 1979 rating decision includes a September 2003 treatment note by a VA psychiatrist who noted that "initial schizophrenic and bipolar (manic/depressive) episodes can appear very similar without the perspective of longitudinal history," and that "it seems likely that the more correct diagnosis for [the Veteran's] illness in the Navy was bipolar disorder, in view of her consistent bipolar history over the subsequent 23 years."  The physician then concluded that the onset of the Veteran's condition was during her active duty.  

The record also includes the July 2004 report of a VA psychologist who noted that the Veteran did not recall being hospitalized prior to entering into the Navy, and diagnosed the Veteran with bipolar disorder.  The examiner reported that the Veteran stated that during her active duty service, she had been sexually assaulted by "her Chief Petty Officer," and that "this evidence" would be the only sufficient stressor to "aggravate her pre-existing mental condition."  

The Veteran also submitted statements of D.L., R.L. and M.B.  The undated statement received in September 2008 of R.L. indicates that R.L. is a registered nurse who grew up with the Veteran and was witness to events that led to the Veteran's hospitalization in 1978.  She has opined that in her professional opinion, the Veteran's behavior was caused by drug use.  D.L.'s April 2006 Statement indicates that D.L. and the Veteran were childhood friends and that D.L. knew the Veteran after the Veteran left the Navy.  She stated the Veteran was never the same after the Navy as she was prior to going into the Navy.  Finally, M.B., the Veteran's mother, stated that the Veteran was an "A" student without any mental health problems.  

Discussion

As noted above, the reason for the May 1979 denial was that there was not evidence to show that the Veteran's condition was incurred or aggravated during her active duty.  The Veteran has submitted the September 2003 VA psychiatrist's report that indicates the correct diagnosis for the Veteran's condition at the time of her discharge was bipolar disorder instead of schizophrenia.  Importantly, the September 2003 psychiatrist stated that the Veteran told her that she had been sexually assaulted during service by a senior ranking enlisted man and that this event, if true, would be sufficient to trigger the Veteran's condition.  Moreover, the statement of  R.L. is that the Veteran's condition in 1978 was caused by drug use. 

The Board notes that the evidence is taken as credible in determining whether the Veteran's claim should be reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board finds that it is sufficient to warrant the reopening of the Veteran's claim.  The evidence shows that the Veteran had an event during service that triggered her bipolar condition, and shows that the 1978 condition was, as was indicated in the report of the Navy medical officer, an acute psychotic episode.  

As noted above, the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For those reasons, the Board reopens the claim of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.

Additional note

The Board has just reopened the Veteran's claim.  If the claim is granted, the effective date is likely to be the date that VA received her most recent claim.  The record may raise an issue of whether the May 1979 rating decision contained clear and unmistakable error which could affect her effective date.  The Board observes that such a claim must be specifically claimed and hereby notifies the Veteran and her representative of the potential claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is allowed.


REMAND

Reasons for remand

As noted above, upon receipt of a claim for benefit, VA has the obligation to assist the Veteran in obtaining records that pertain to her claim.  The Board noted above that the Veteran's service treatment records are incomplete.  Moreover, the Veteran's service personnel record may have information that may be helpful to the Veteran's claim.  For those reasons, the Board remands the claim for further development to include efforts to obtain the missing service records.

Also as noted above, the Veteran has submitted the September 2003 VA psychiatrist's report that indicates the correct diagnosis for the Veteran's condition at the time of her discharge was bipolar disorder instead of schizophrenia.  Importantly, the September 2003 psychiatrist stated that the Veteran told her that she had been sexually assaulted during service by a senior ranking enlisted man and that this event, if true, would be sufficient to trigger the Veteran's condition.  Moreover, the statement of  R.L. is that the Veteran's condition in 1978 was caused by drug use.  There has been no effort to assist the Veteran in substantiating her claim regarding a sexual assault.  

In addition, the statement of R.L., a registered nurse, includes an opinion that the episode in 1978 was drug related.  If there is evidence to show that the episode relied upon by the U.S. Navy medical board was drug related and not, as the medical board found, attributable to schizophrenia, then a medical examiner may be able to provide an opinion regarding whether the Veteran's bipolar disorder was incurred during her active duty service.  For that reason, the Board remands the claim for further evidentiary development to include an examination by an appropriate psychiatrist.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall request the Veteran's service personnel records and missing service treatment records from appropriate records holders including the National Personnel Records Center.  Any response shall be associated with the Veteran's VA claims folder.

2.  VBA shall request in writing that the Veteran provide as much detail as possible regarding the claimed sexual assault committed during service by "her chief."  The Veteran shall be requested to provide the approximate date of the assault, the name of the person who committed the assault, the location of the assault, the names of anyone to whom she described the assault or who may have witnessed the assault, and a description of the event or events she claims comprised the sexual assault.  Any response shall be associated with the Veteran's VA claims folder.

3.  Following completion of the foregoing, VBA shall take all appropriate and required steps to develop the record regarding a claimed sexual assault.  All records obtained shall be associated with the Veteran's VA claims folder.

4.  Following completion of the foregoing, VBA shall provide a psychiatric examination by an appropriate VA psychiatrist who shall review the Veteran's VA claims folder prior to the examination.  The examiner shall provide a current diagnosis of any psychiatric disorder manifested by the Veteran, and describe the nature and extent of any diagnosed psychiatric disorder.  

The examiner shall also review the record and provide an opinion whether any diagnosed psychiatric disorder currently manifested by the Veteran was incurred during or aggravated during the Veteran's active duty service.  The examiner shall specifically provide an opinion whether the Veteran's 1978 episode prior to enlistment was a prior episode of the psychiatric disorder that was diagnosed during active duty.

If the examiner is unable to provide a requested opinion without resort to mere speculation, the examiner shall state the reasons why that is the case.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

5.  Following the foregoing, VBA shall readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


